Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	A response date of 09/09/2021 is acknowledged. Claims 1-20 are pending; Claims 1 and 8 and 11 are independent claims. Terminal Disclaimer is filed and approved on 7/1/2021.  

3. 	Claims 1-20 have been examined. Claims 1, 3-7, 19-32 are allowed.  

EXAMINER'S AMENDMENT
4.	 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	 Authorization for this examiner's amendment was given by attorney John Rogitz (Reg. 67,641) on September 22, 2021, to put the claims in condition for allowance.  

6.	 In the claims,
Claim 1.	(currently amended)	An audio video display device (AVDD), comprising:
at least one processor;
a video display configured for presenting demanded images;
a computer readable storage medium bearing instructions executable by the at least one processor to:
present on the display a first graphical user interface (GUI) including plural content panels, each content panel representing a respective video;
responsive to a viewer selection of a content panel in the first GUI, present on the display a search GUI containing information pertaining to the selected content panel from the first GUI;
responsive to a viewer selection of an element from the search GUI, present on the display a new search GUI;
maintain a record of the first GUI and the search GUI;
responsive to a first scroll command, scroll new content panels onto the new search GUI with at least a first portion of the new search GUI not scrolling offscreen and with at least a second portion of the new search GUI scrolling offscreen to be replaced by the new content panels; [[and]]
responsive to a second scroll command, replace the new search GUI with the search GUI; and
responsive to a repeated second scroll command, replace the search GUI with the first GUI.

Claim 2.	(canceled).

Claims 8-18.	(canceled).	
at least the first GUI.

Claim 20.	(new)	A method, comprising:
presenting, on a display, a first graphical user interface (GUI) including plural content panels, each content panel representing a respective video;
responsive to a viewer selection of a content panel in the first GUI, presenting on the display a search GUI containing information pertaining to the selected content panel from the first GUI;
responsive to a viewer selection of an element from the search GUI, presenting on the display a new search GUI;
maintaining a record of the first GUI and the search GUI;
responsive to a first scroll command, scrolling new content panels onto the new search GUI with at least a first portion of the new search GUI not scrolling offscreen and with at least a second portion of the new search GUI scrolling offscreen to be replaced by the new content panels;
responsive to a second scroll command, replacing the new search GUI with the search GUI; and
responsive to a repeated second scroll command, replacing the search GUI with the first GUI.

Claim 21.	(new)	The method of Claim 20, comprising:


Claim 22.	(new)	The method of Claim 20, wherein the scroll commands are established by human gestures in free space distanced from the display.

Claim 23.	(new)	The method of Claim 20, wherein the scroll commands are left or right scroll commands relative to the display.

Claim 24.	(new)	At least one computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor to:
present, on a display, a first graphical user interface (GUI) including plural content panels, each content panel representing a respective video;
responsive to a viewer selection of a content panel in the first GUI, present on the display a search GUI containing information pertaining to the selected content panel from the first GUI;
responsive to a viewer selection of an element from the search GUI, present on the display a new search GUI;
maintain a record of the first GUI and the search GUI;
responsive to a first scroll command, scroll new content panels onto the new search GUI with at least a first portion of the new search GUI not scrolling offscreen and 
responsive to a second scroll command, replace the new search GUI with the search GUI; and
responsive to a repeated second scroll command, replace the search GUI with the first GUI.

Claim 25.	(new)	The CRSM of Claim 24, wherein the first GUI includes eight content panels and a current video panel together arranged in a three by three grid, the eight content panels being scrolled responsive to the first scroll command, the current video panel not being scrolled responsive to the first scroll command.

Claim 26.	(new)	The CRSM of Claim 24, wherein records of the search GUI and new search GUI are maintained on the medium.

Claim 27.	(new)	The CRSM of Claim 26, wherein the records are stacked in memory in sequence.

Claim 28.	(new)	The CRSM of Claim 24, wherein responsive to a reversed second scroll command received after the search GUI replaces the new search GUI, the instructions are executable to replace the search GUI with the new search GUI.



Claim 30.	(new)	The CRSM of Claim 24, wherein the instructions are executable to receive and execute voice commands to operate navigation features associated with at least the first GUI.

Claim 31.	(new)	The CRSM of Claim 24, comprising:
a remote control usable to provide the viewer selections and first and second scroll commands.

Claim 32.	(new)	The AVDD of Claim 1, comprising:
a remote control usable to provide the viewer selections and first and second scroll commands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is (571)270- 1410. The examiner can normally be reached on M - F: 9:30 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abdullah Kawsar can be reached on (571) 270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HUA LU/
Primary Examiner, Art Unit 2171